DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form. yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 3/25/2020. Claims 1-10 are presented for examination. 

Remarks 
2.	This application was subject to suspension of prosecution under 37 CFR 1.103(d) for a period of 36 months from the earliest foreign priority date of 8/8/2019 to 8/8/2022 (See MPEP 709(I)(C)). The suspension period expired and the application is examined.


Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 10 has been interpreted under 35 U.S.C. 112(f). 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) , is rebutted when the function recites sufficient structure, material, or acts to entirely perform the recited function.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Such claim limitations in claim 10 are: “receiving means for receiving …” and “selecting means for selecting …”. It appears that the structure executing the means clauses found in claim 10 includes an information processing device disclosed in FIG. 1 and par. 22-32 of the specification.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f). 


Claim Rejections - 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (U.S. Patent Application 20200097162) in view of Luo (U.S. Patent Application 20100214571). 
Regarding claims 1, 9 and 10, Hayashi et al teaches an information processing device (i.e. information processing system (FIG. 3 and par. 86)) comprising: 
a processor (i.e. CPU (FIG. 1 element 16 and par. 86)) programmed to: 
receive an instruction from a user (i.e. the user selects “Flow button” (FIG. 10 element G120 and par. 182)); and 
select, based on the received instruction: 
a first mode that receives a selection of a workflow to process target data before the target data is received (i.e. first the user creates a process flow that can process multiple documents in a similar manner (FIG. 1A-C and par. 58-60). The user selects an application type, then presses Next button (FIG. 11 and par. 189-92). The user selects a file folder and a file name in storage for the selected application (FIG. 28 element 432d, 432e and par. 321). First an application is selected: “App-type”: “scan”, then a file name is selected: “storage”: “B”, ”fileName”: “taro1.pdf” (FIG. 30C). Display GUI for the selected application “scan mail application”, then the user selects a folder and a file name (FIG. 36A and par. 438-439)).  
Hayashi et al doesn’t expressly teach a second mode that receives a selection of a workflow to process target data after the target data is received.  
Luo teaches receive an instruction from a user; and select, based on the received instruction, between a first mode and a second mode (i.e. when the user drops a file icon on the printer icon, display a menu for selecting printing mode (FIG. 6-7 and par. 31-36)) that receives a selection of an application to process target data after the target data is received (i.e. the user first selects file icons then drops them on the printer icon to print files (FIG. 1-2 and par. 11, 22)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Luo to use a second mode that receives a selection of a workflow to process target data after the target data is received, because doing so would provide a more convenient printing method that allows the user to open the associated application only once, not once for each file, when the user wants to change printing property settings for multiple files (par. 4).


Regarding claim 2, Hayashi et al and Luo teach the information processing device according to claim 1. Hayashi et al further teaches wherein the processor is programmed to cause, in the second mode, a display to display: the target data; and a workflow available to the user for selection (i.e. display a workflow process (FIG. 1ABC and par. 59). The user selects an application type, then presses Next button (FIG. 11 and par. 189-192). The user selects a file folder and a file name in storage for the selected application (FIG. 28 element 432d, 432e and par. 321). First an application is selected: “App-type”: “scan”, then a file name is selected: “storage”: “B”, ”fileName”: “taro1.pdf” (FIG. 30C). Display GUI for the selected application “scan mail application”, then the user selects a folder and a file name (FIG. 36A and par. 438-439)).  
Hayashi et al doesn’t expressly teach display: the target data before a workflow is selected.  
Luo teaches wherein the processor is programmed to cause, in the second mode, a display to display the target data before an application is selected; and an application available to the user for selection (i.e. the user first selects file icons then drops them on the printer icon to print files (FIG. 1-2 and par. 11, 22)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Luo to display the target data before a workflow is selected, because doing so would provide a more convenient printing method that allows the user to open the associated application only once, not once for each file, when the user wants to change printing property settings for multiple files (par. 4).


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al in view of Luo, and further in view of Hilbert et al (U.S. Patent Application 20140029032). 
Regarding claim 3, Hayashi et al and Luo teach the information processing device according to claim 2. Hayashi et al further teaches wherein the processor is programmed to cause the display to display the workflow (i.e. display a workflow process (FIG. 1ABC and par. 59)).  
Hayashi et al doesn’t expressly teach displaying a workflow capable of processing the target data on a basis of data attributes and flow attributes.
Hilbert et al teaches wherein the processor is programmed to cause the display to display the workflow by displaying a workflow capable of processing the target data on a basis of data attributes and flow attributes, the data attributes being - 37 -attributes of the target data, the flow attributes being attributes of the workflow (i.e. the MFD or server may trigger an execution of the workflow on the scanned document, if an image or photo in the server is associated with the document undergoing a scan process. For example, if a match is found at 108, the "Scan Flow" parameters are used to automate the scan processing and routing. The list of workflows can be provided at the MFD. Previous workflows defined by the user device may also be downloaded and provided in an interface. The user may select one of the workflows, which can cause the MFD to execute the workflow on the scanned document (FIG. 1 and par. 44-46)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Hilbert et al to display a workflow capable of processing the target data on a basis of data attributes and flow attributes, because doing so would provide a method to improve the workflow of document processing by an MFD by automatically processing documents (par. 21, 23).


Regarding claim 4, Hayashi et al and Luo and Hilbert et al teach the information processing device according to claim 3, but Hayashi et al and Luo don’t expressly teach wherein: the displayed workflow is a first workflow; and the processor is programmed to: cause the display to display the first workflow by causing the display to display a workflow having flow attributes that match the data attributes; and cause the display to display a second workflow distinguishably from the first workflow, the second workflow having flow attributes different from the data attributes but still capable of processing the target data.  
Hilbert et al teaches wherein: the displayed workflow is a first workflow; and the processor is programmed to: cause the display to display the first workflow by causing the display to display a workflow having flow attributes that match the data attributes (i.e. the MFD or server may trigger an execution of the workflow on the scanned document, if an image or photo in the server is associated with the document undergoing a scan process. For example, if a match is found at 108, the "Scan Flow" parameters are used to automate the scan processing and routing. The list of workflows can be provided at the MFD. Previous workflows defined by the user device may also be downloaded and provided in an interface. The user may select one of the workflows, which can cause the MFD to execute the workflow on the scanned document (FIG. 1 and par. 44-46)); and 
cause the display to display a second workflow distinguishably from the first workflow, the second workflow having flow attributes different from the data attributes but still capable of processing the target data (i.e. for scanned documents that are not matched, a default action may be applied. For instance, the scanned document can be saved in the user's default folder for incoming scans. Further, a list of default workflows (e.g., associated with the user profile, default to the system, etc.) may be provided at either the MFD or the mobile device. If the image and document being scanned are related, but are not matched during the scanning process, a list of default workflows can be provided, along with an option for the user to make the association manually if needed. Another example can occur if the image and document being scanned are related, and are matched during the scanning process but the user wishes to utilize a different workflow. A list of default workflows may then be provided for the user to override the preset workflow associated with the image. If no image is found that is matched to the scanned document, a list of default workflows may be provided for the user to manually select and apply a previously defined workflow. The list of workflows can be provided at the MFD (FIG. 1 and par. 44-46)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Hilbert et al to display a second workflow distinguishably from the first workflow having flow attributes different from the data attributes but still capable of processing the target data, because doing so would provide a method to improve the workflow of document processing by an MFD by automatically processing documents (par. 21, 23).


Regarding claims 5 and 6, Hayashi et al and Luo and Hilbert et al teach the information processing device according to claim 3, but Hayashi et al and Luo don’t expressly teach wherein: 
each of the data attributes and the flow attributes includes a plurality of attribute items; 
an attribute item of the flow attributes has a setting that indicates whether the workflow is capable of processing the target data even though an attribute value of the attribute item of the data attributes of the target data is different from an attribute value of a corresponding attribute item of the flow attributes of the workflow; and  
- 38 -the processor is programmed to: cause, based on an indication by the attribute item that the workflow is capable of processing the target data even though the attribute value of the attribute item of the data attributes of the target data and the attribute value of the corresponding attribute item of the flow attributes of the workflow, the display to display the workflow as a workflow capable of processing the target data.  
Hilbert et al teaches wherein each of the data attributes and the flow attributes includes a plurality of attribute items; 
an attribute item of the flow attributes has a setting that indicates whether the workflow is capable of processing the target data even though an attribute value of the attribute item of the data attributes of the target data is different from an attribute value of a corresponding attribute item of the flow attributes of the workflow; and  
- 38 -the processor is programmed to: cause, based on an indication by the attribute item that the workflow is capable of processing the target data even though the attribute value of the attribute item of the data attributes of the target data and the attribute value of the corresponding attribute item of the flow attributes of the workflow, the display to display the workflow as a workflow capable of processing the target data (i.e. for scanned documents that are not matched, a default action may be applied. For instance, the scanned document can be saved in the user's default folder for incoming scans. Further, a list of default workflows (e.g., associated with the user profile, default to the system, etc.) may be provided at either the MFD or the mobile device. If the image and document being scanned are related, but are not matched during the scanning process, a list of default workflows can be provided, along with an option for the user to make the association manually if needed. Another example can occur if the image and document being scanned are related, and are matched during the scanning process but the user wishes to utilize a different workflow. A list of default workflows may then be provided for the user to override the preset workflow associated with the image. If no image is found that is matched to the scanned document, a list of default workflows may be provided for the user to manually select and apply a previously defined workflow. The list of workflows can be provided at the MFD (FIG. 1 and par. 44-46)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Hilbert et al to display the workflow as a workflow capable of processing the target data based on an indication by the attribute item that the workflow is capable of processing the target data, because doing so would provide a method to improve the workflow of document processing by an MFD by automatically processing documents (par. 21, 23).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al in view of Luo and in view of Hilbert et al, and further in view of Fleizach et al (U.S. Patent Application 20140215410). 
Regarding claim 7, Hayashi et al and Luo and Hilbert et al teach the information processing device according to claim 3, but Hayashi et al and Luo don’t expressly teach wherein the processor is programmed to: request, in the second mode, in a case where a workflow to process the target data is selected and the data attributes are different from the flow attributes of the selected workflow, user confirmation about whether to process the target data with the selected workflow.
Hilbert et al teaches wherein the processor is programmed to: in the second mode, in a case where a workflow to process the target data is selected and the data attributes are different from the flow attributes of the selected workflow (i.e. for scanned documents that are not matched, a default action may be applied. For instance, the scanned document can be saved in the user's default folder for incoming scans. Further, a list of default workflows (e.g., associated with the user profile, default to the system, etc.) may be provided at either the MFD or the mobile device. If the image and document being scanned are related, but are not matched during the scanning process, a list of default workflows can be provided, along with an option for the user to make the association manually if needed. Another example can occur if the image and document being scanned are related, and are matched during the scanning process but the user wishes to utilize a different workflow. A list of default workflows may then be provided for the user to override the preset workflow associated with the image. If no image is found that is matched to the scanned document, a list of default workflows may be provided for the user to manually select and apply a previously defined workflow. The list of workflows can be provided at the MFD (FIG. 1 and par. 44-46)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Hilbert et al to have a case where a workflow to process the target data is selected and the data attributes are different from the flow attributes of the selected workflow, because doing so would provide a method to improve the workflow of document processing by an MFD by automatically processing documents (par. 21, 23).
Hayashi et al and Luo and Hilbert et al don’t expressly teach wherein the processor is programmed to: request user confirmation about whether to process the target data with the selected workflow.
Fleizach et al teaches wherein the processor is programmed to: request user confirmation about whether to process the target data with the selected workflow (i.e. receiving a request to activate a program and prompting the user to perform an action to confirm the request (FIG. 1, 3 and par. 14)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Fleizach et al to request user confirmation about whether to process the target data with the selected workflow, because doing so would provide an additional security measure to confirm that the user really intends to execute the pending operation.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al in view of Luo and in view of Hilbert et al and in view of Fleizach et al, and further in view of Deitz et al (U.S. Patent 7,069,580). 
Regarding claim 8, Hayashi et al and Luo and Hilbert et al and Fleizach et al teach the information processing device according to claim 7. Hayashi et al further teaches wherein each of the data attributes and the flow attributes includes a plurality of attribute items (i.e. the workflow has a plurality of steps, each involving an application (FIG. 1); the data has a plurality of attributes like folder name and file names (FIG. 28)).
Hayashi et al doesn’t expressly teach wherein the processor is programmed to request user input, in a case where an attribute value of an attribute item of the flow attributes set such that user confirmation is - 40 -sought is different from an attribute value of a corresponding attribute item of the data attributes, indicating whether to process the target data with the selected workflow.  
Fleizach et al teaches wherein the processor is programmed to request user input, in a case where an attribute value of an attribute item of the flow attributes set such that user confirmation is - 40 -sought is different from an attribute value of a corresponding attribute item of the data attributes, indicating whether to process the target data with the selected workflow (i.e. receiving a request to activate a program and prompting the user to perform an action to confirm the request (FIG. 1, 3 and par. 14)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Fleizach et al to request user confirmation indicating whether to process the target data with the selected workflow, because doing so would provide an additional security measure to confirm that the user really intends to execute the pending operation.
Hayashi et al and Fleizach et al don’t expressly teach an attribute item of the flow attributes has a setting that indicates whether to seek user confirmation to allow the selected workflow to process the target data in a case where an attribute value of the attribute item of the data attributes of the target data is different from an attribute value of a corresponding attribute item of the flow attributes of the selected workflow.  
Deitz et al teaches wherein an attribute item of the command attributes has a setting that indicates whether to seek user confirmation to allow the selected command to process the data (i.e. checkboxes to configure whether to provide prompts asking for user confirmation before executing a command (FIG. 4 and col. 9 lines 19-65)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Deitz et al to provide a flow attribute setting that indicates whether to seek user confirmation to allow the selected workflow to process the target data in a case where an attribute value of the attribute item of the data attributes of the target data is different from an attribute value of a corresponding attribute item of the flow attributes of the selected workflow, because doing so would provide the user more control in deciding which operation requires an additional security measure to confirm that the user really intends to execute the pending operation.
 

Conclusion

5.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA B DRAGOESCU whose telephone number is (571)270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9-5 M-F EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
September 23, 2022